 

Exhibit 10.1

 

LEASE AGREEMENT

BETWEEN

MAGIC RESEARCH LLC

AND

NANO MAGIC LLC

 

 

 

 

SUMMARY OF LEASE

 

Lessor:  Magic Research LLC, a Michigan limited liability Company       Tenant:
  Nano Magic LLC, an Ohio limited liability company       Premises:   An
approximate 29,220 usable square foot free-standing one story building
(“Building”), as shown on Exhibit A, with related amenities including parking,
all situated on an approximate 2.23+/- acre parcel of land commonly known as
31601 Research Park Drive, Madison Heights, Michigan 48071 Section 1.01      
Term:   Seven (7) years, commencing on the Rent Commencement Date; extendable
for one (1) additional three (3) year period and one (1) additional five (5)
year period. Sections 2.02 and 2.03       First Right of Refusal and Purchase
Option:   TENANT shall have a 3-year Option to Purchase 49% of the Premises
Section 2.05       Base Rent:   $6.50 /SF/Year with annual $.25 increases
Section 3.01       Operating Expenses/Taxes:   TENANT responsible for all
Operating Expenses and Taxes. Sections 3.03 and 3.02       Security Deposit:  
Not applicable       Effective Date:   The date this Lease is executed by LESSOR
and TENANT. Section 2.02       Lease Commencement Date:   October 1, 2020.
Section 2.03       Improvements:   Exhibit C Section 4.01       Maintenance:  
TENANT to be primarily responsible for all operating and maintenance expenses
for the Premises for the Term. Section 7.01 and Section 7.02       Insurance:  
Commercial General Liability: $1,000,000.00 Each Occurrence; $2,000,000.00
General Aggregate. Section 8.01 Fire and Extended Coverage. Section 8.02      
Utilities:   TENANT responsible. Section 9.01.       Party Address Lessor:  
Magic Research LLC     Atten: Managers – Miles Gatland, Tom Berman and Ronald
Berman     750 Denison Court     Bloomfield Hills, Michigan 48302    
tjb@bermanlawpllc.com with a required copy to mgatland@aol.com       Party
Address Tenant:   Nano Magic LLC     Atten: Tom Berman, President and CEO    
31601 Research Park Drive     Madison Heights, Michigan 48071    
tom@nanomagic.com with a required copy to j.rickert@nanomagic.com       Use:  
Office, light manufacturing, warehousing and distribution with related uses.
Section 2.01

 

   

 

 

LEASE AGREEMENT

 

THIS AGREEMENT of Lease (“Lease” or “Agreement”) is made as of the 31st day of
May, 2020 (“Effective Date”), by and between Magic Research LLC, a Michigan
limited liability company (hereinafter referred to as the “LESSOR”) and Nano
Magic LLC, an Ohio limited liability company (hereafter referred to as the
“TENANT”).

 

W I T N E S E T H:

 

In consideration of the mutual covenants and agreements hereinafter set forth,
LESSOR and TENANT agree as follows:

ARTICLE I

 

DEMISE OF PREMISES; DEFINITIONS; QUIET ENJOYMENT

 

SECTION 1.01. DEMISE OF PREMISES.

 

Subject to the terms, conditions, covenants, and undertakings hereinafter set
forth, LESSOR does hereby lease to TENANT and TENANT does hereby lease from
LESSOR those certain premises described as follows:

 

A free standing one story building, consisting of approximately 29,220 usable
sq. ft. (“Building”) as shown on Exhibit A, with related amenities, including
parking, all situated on an approximate 2.33+/- acre parcel of land commonly
known as 31601 Research Park Drive, Madison Heights, Michigan 48071 (Parcel ID:
25-01-327-017) (the Building and amenities on the Land, collectively, the
“Premises”). A legal description of the Land is attached hereto, made a part
hereof and marked Exhibit B.

 

SECTION 1.02. DEFINITIONS AND USE OF TERMS.

 

“Business Day(s)” mean the days of the week between and including Monday through
Friday and do not include State and National public holidays.

 

“Land” means the parcel of land upon which the Building is situated as more
particularly described on Exhibit B attached hereto and incorporated herein.

 

“Operating Expense(s)” mean and include all actual costs and expenses incurred
in the operation and maintenance of the Premises and Building including but not
limited to: (i) keeping the same in a safe, neat and clean condition, free of
snow and ice; (ii) landscaping, lawn, tree/shrub trimming and sprinkling system
(if any) in good condition and repair including the winterizing of the
sprinkling system and the turning on of the sprinkling system in the spring,
de-weeding Premises including but not limited to parking lot, building/fence
perimeters; (iii) of sweeping, patching, seal coating, striping and sealing all
sidewalks, parking areas, entranceways and driveways; (iv) maintaining,
repairing and replacing pavement signs; (v) repairing, maintaining, and
replacing all freestanding signs located on the Premises; (vi) the cost of
caring for and maintaining all landscaped and planted areas; (vii) maintaining
the Premises and Building (including caulking, weather stripping and painting)
and every part and component thereof including but not limited to the doors
(including every part and component), windows, glass, fixtures, the any dumpster
enclosure, truck railing, signage (including parking and exit signage), gutters,
downspouts, overhead doors (including every part and component), docks, dock
levelers (including every part and component), dock shelters (including every
part and component), plumbing (including sanitary and storm sewer lines,
backflow preventer, toilets, water lines and connections, and water meters
electric (interior and exterior including light bulbs, security/emergency/exit
lights, ballasts and lighting fixtures) and other utility systems and all other
appliances, appurtenances and equipment belonging or used in connection
therewith; and (viii) all insurance costs resulting from the requirements of
Article XVIII.

 

Lease Agreement

Page 1 of 23

 

   

 

The following are excluded from Operating Expenses (the “Exclusions”) (1) tax or
accounting depreciation and amortization, including but not limited to
depreciation of structures located on the Land (including the Building); (2)
legal fees incurred in connection with the development, marketing, advertising,
or leasing of the Premises ; (3) leasing commissions, costs of art and
sculptures, advertising, and marketing expenses incurred in connection with the
development, marketing, advertising, or leasing of the Premises(4) costs or
expenses for correcting defects in the design or construction of the Premises or
Building; (5) costs or expenses incurred that are reimbursed by TENANT, or third
parties (including, without limitation, insurers), water sub-metered and
separately billed; (6) costs or expenses incurred as a result of disputes or
negotiations regarding the Premises not involving TENANT, including but not
limited to attorneys’ fees, any costs or expenses incurred in negotiating,
amending, administering or terminating leases, or any brokerage commissions; (7)
fines or penalty assessments incurred due to violations by LESSOR of any laws,
rules, regulations, or ordinances applicable to the Premises or Building which
do not involve TENANT or any changes made to the Premises or Building by TENANT;
(8) overhead and profit paid to subsidiaries or affiliates of LESSOR for
services on or to the Building and/or Premises, to the extent only that the
costs of such services exceed competitive costs for such services were they not
so rendered by a subsidiary or affiliate; (9) any compensation paid to clerks,
attendants, or other persons engaged in commercial concession operated by
LESSOR; (10) costs or expenses associated with the operation of the business of
the entity which constitutes LESSOR, such as the formation of the entity,
internal accounting and legal matters; (11) costs or expenses representing an
amount paid to an entity related to LESSOR which is in excess of the amount
which would have been paid in the absence of such relationship in the
competitive marketplace; (12) cost of repairs or other work occasioned by the
exercise of a right of eminent domain; (13) any interest or payments on any
mortgages or deeds of trust or rental on any ground or underlying lease, and
penalties and charges incurred as a result of LESSOR’s late payment under such
mortgages, deeds of trust or ground leases (unless due to a late payment by
TENANT hereunder); (14) costs or expenses of repairing or restoring any portion
of the Building or Premises damaged or destroyed by fire or other casualty,
unless such fire or other casualty was in any way related to or caused by
TENANT’s actions or inaction.; (15) any taxes, assessments, charges or
impositions (including but not limited to any inheritance, estate, succession,
transfer, gift tax, capital levy, margin, revenue, excise, corporation or net
profit tax) calculated upon LESSOR’s net income; (16) merchants association or
like charges; (17) Real Estate Taxes as herein defined (and which are payable by
TENANT in accordance with the terms of Section 3.02), and (18) any costs
expressly excluded from Operating Expenses elsewhere in this Lease.

 

“Usable Square Feet” means approximately 29,220 square feet of enclosed floor
area as depicted on Exhibit A-2, which square feet within the Building is
intended for the exclusive use of the TENANT and its invitees measured from the
interior of the outside walls.

 

SECTION 1.03. QUIET ENJOYMENT.

 

LESSOR covenants and agrees that, upon TENANT’s paying Rent as herein defined
and performing all of the covenants and conditions set forth in the Lease,
TENANT’s quiet and peaceable enjoyment of the Premises shall not be disturbed by
LESSOR or any person claiming by, through or under LESSOR.

 

Lease Agreement

Page 2 of 23

 

   

 

ARTICLE II

 

USE; EFFECTIVE DATE; RENT COMMENCMENT DATE/TERM; RENEWAL OPTION; POSSESSION;
CONDITION OF PREMISES;

COVENANTS WITH RESPECT TO OCCUPANCY

 

SECTION 2.01. USE.

 

TENANT’S use of the Premises shall be limited to general office use, light
industrial manufacturing, warehousing and distribution (“Permitted Use”), and
for no other use without the prior written consent of LESSOR, which consent
shall not be unreasonably withheld, conditioned or delayed.

 

During the Term of this Lease, LESSOR shall not create or be a party to the
creation of any use restrictions, covenants, agreements or conditions which
prohibit TENANT’S use of the Premises for its Permitted Use.

 

LESSOR without TENANT’s approval, shall not during the Term change or modify the
Building or Premises in any way which would materially interfere with TENANT’s
use or occupancy of the Premises including, without limitation, the access
points, visibility, parking and signage. LESSOR shall use its best efforts to
prevent others from doing the same.

 

LESSOR hereby represents and warrants to TENANT that: (i) LESSOR has full right
and authority to enter into this Lease and no other consents or approvals are
required from any other party for LESSOR to enter into this Lease, including,
without limitation, any lender of LESSOR; (ii) LESSOR is not a party to (nor has
created or consented to during any period of LESSOR’s ownership of the
Premises), and there are no, non-governmental restrictions, covenants,
agreements or conditions, including but not limited to environmental
contamination, litigation, restrictions on utilities, private use restrictions
or any other legal restrictions which would prevent TENANT from using the
Premises for the Permitted Use or TENANT’s Exclusive Uses, or interfere with
TENANT’s design, permitting, construction, or signage; LESSOR shall not create,
and shall use its best efforts to prevent from being created, any such
restrictions, covenants, agreements or conditions during the Term.

 

TENANT hereby accepts from LESSOR possession of the Premises and Building in its
present “AS IS” condition subject to Exhibit C-2, and TENANT acknowledges
inspecting the Premises and Building or having had the opportunity to inspect
the Premises and Building, and that TENANT is satisfied with the condition
thereof and that no representations as to the condition or state of repairs
thereof have been made by LESSOR or its agents.

 

Not later than the Rent Commencement Date, TENANT shall (i) complete TENANT’s
Work (as defined below).

 

Notwithstanding anything set forth herein to the contrary, TENANT, at no cost or
expense to LESSOR, shall be solely responsible for any and all zoning, land use
or administrative, governmental or other approvals, consents, permits or
licenses necessary for the occupancy and use of the Premises for the Permitted
Use. LESSOR, however, shall cooperate with TENANT to obtain such zoning, land
use, or administrative, governmental or other approvals, consents, permits or
licenses, at no cost to LESSOR.

 

SECTION 2.02. EFFECTIVE DATE/TERM.

 

The “Effective Date” shall be the date stated at the beginning of this Lease.
The initial term of this Lease shall be eighty-four (84) months, commencing on
October 1, 2020 (“Term”). The date on which the Term shall commence shall be
designated as the “Lease Commencement Date”.

 

SECTION 2.03. RENT COMMENCEMENT DATE

 

The “Rent Commencement Date” shall be the Lease Commencement Date. From the Rent
Commencement Date set forth in this Lease through the end of the Term as
provided herein, TENANT shall be responsible for all Rent as defined herein owed
to LESSOR as stated in Section 3.01.

 

Lease Agreement

Page 3 of 23

 

   

 

SECTION 2.04. RENEWAL OPTIONS.

 

Provided that TENANT is not in default with respect to any provision of this
Lease at the time TENANT exercises its rights provided in this Section 2.04,
TENANT shall have the right to extend the Term for two (2) additional
consecutive periods – one additional three (3) year term and one additional five
(5) year term, the first after the expiration of the original Lease Term (seven
(7) years after the Rent Commencement Date), the second after the expiration of
the first extension, both after giving written notice to LESSOR of such
intention to extend the Term at least six (6) months prior to the applicable
expiration date. Such extension term shall be upon the same terms and conditions
as initially provided herein (including, for the avoidance of doubt, a Base Rent
increase at the end of each 12-month period) except that TENANT shall have no
further rights of renewal after the second extension. Unless otherwise provided
herein, the word “Term” shall include any extension period thereof.

 

SECTION 2.05. FRIST RIGHT OF REFUSAL AND PURCHASE OPTION.

 

If LESSOR receives an offer to purchase the Premises during the Term from a
person unaffiliated with LESSOR and its members, and LESSOR considers the offer
an acceptable bona fide offer, LESSOR shall notify TENANT in writing together
with the offer and any correspondence related thereto and any information
available to LESSOR about the owners and management of the offeror. TENANT shall
have the right of first refusal to purchase the Premises upon the same terms and
conditions of said acceptable bona fide offer.

 

TENANT shall have ten (10) days from the date of receipt of LESSOR’s notice to
advise LESSOR in writing that the TENANT wishes to exercise its right to
purchase the Premises upon the same exact terms and conditions of the bona fide
offer. Failure by TENANT to notify LESSOR within the time specified shall
constitute TENANT’s waiver of its right to purchase.

 

TENANT is hereby granted a Purchase Option to purchase up to forty-nine (49%)
percent of the Premises (“Purchase Option”). The Purchase Option shall expire
thirty-six (36) months from the Rent Commencement. The Purchase Option shall
permit TENANT to purchase up to a forty-nine (49%) percent Membership Interest
in LESSOR. TENANT shall provide written notice to LESSOR of its intention to
exercise said Purchase Option. Terms of closing shall be reasonably agreed upon
at the time of exercise. Further, the Purchase Price shall be determined at the
time of the exercise and shall be calculated as follows: (1) the percentage (not
to exceed forty-nine (49) percent that TENANT elects to purchase, multiplied by
(2) the sum of a) the total cumulative amount of the initial capital
contributions of all members of the LLC, plus b) all, if any, additional capital
contributions paid up and until the closing date pursuant to the exercise of the
Purchase Option. For illustrative purposes, the sum of a + b + c shall then be
multiplied by forty-nine (49%) percent, which shall equal the Option Purchase
Price.

 

SECTION 2.06. INTENTIONALLY OMITTED.

 

SECTION 2.07. POSSESSION.

 

Possession of the Premises shall be given to TENANT on or before June 15, 2020
to enable TENANT to complete its planning and approved construction.

 

Lease Agreement

Page 4 of 23

 

   

 

ARTICLE III

RENT; TAXES; TRIPLE NET LEASE

 

SECTION 3.01. BASE RENT.

 

TENANT, in consideration of the leasing of the Premises and the covenants and
conditions herein contained, hereby covenants and agrees to pay to LESSOR,
commencing on the Rent Commencement Date, without demand, offset or deduction
whatsoever, except as provided herein, at its offices or such other place as
LESSOR may from time to time designate, as the base rental for the Premises
(“Base Rent”), during the continuance of this Lease, the following amounts:

 

Months   Base Rent   Annually*   Monthly*                 1 – 12   $6.50  
$189,930.00   $15,827.50  12 – 24   $6.75   $197,235.00   $16,436.25  24 – 36  
$7.00   $204,540.00   $17,045.00  36 – 48   $7.25   $211,845.00   $17,653.75  48
– 60   $7.50   $219,150.00   $18,262.50  60 – 72   $7.75   $226,455.00  
$18,871.25  72 – 84   $8.00   $233,760.00   $19,480.00 

 

Base Rent shall increase by twenty-five ($.25) cents per year during the Term.

 

If LESSOR does not receive any payment of Base Rent or other charges or amounts
due under this Lease within five (5) Business Days after the date first due,
then TENANT will pay (i) a late fee equal to $250 and (ii) interest shall accrue
on any unpaid amounts at a rate of ten 10% per year or the maximum interest rate
allowed by law, whichever is lower. Notwithstanding anything contained herein to
the contrary, TENANT shall not be responsible for the payment of Base Rent prior
to the Rent Commencement Date, even if TENANT is occupying the Premises.

 

Beginning on the Rent Commencement Date and continuing during the remainder of
the Term, TENANT shall pay annual Base Rent in advance, in United States
currency, in twelve (12) equal monthly installments, not later than the first
(1st) day of each calendar month. Base Rent for any partial month shall be paid
in advance and prorated based on the number of days in such partial calendar
month. Base Rent and all other sums of money due from TENANT to LESSOR hereunder
(“Additional Rent”) shall be collectively referred to herein as “Rent”. All Rent
payments shall be mailed or delivered to LESSOR’s office at the address set
forth at the head of this Agreement (or to such other address that LESSOR may
give upon thirty (30) days’ prior written notice thereof to TENANT, together
with a completed Substitute W-9 form if current information is different from
the W-9 form originally submitted by LESSOR to TENANT). LESSOR acknowledges that
TENANT must receive a current and completed Substitute W-9 form from LESSOR to
process the payment of Base Rent. TENANT shall not be subject to late charges or
in default for non-payment of Base Rent prior to receipt of an accurate and
complete Substitute W-9 form from LESSOR. Acceptance of a payment which is less
than the amount then due shall not be a waiver of LESSOR’s rights to the balance
of Rent, regardless of LESSOR’s endorsement of any check so stating.

 

SECTION 3.02. TAXES.

 

Beginning on the Effective Date and continuing during the remainder of the Term,
TENANT agrees to pay, without notice, demand, abatement, deduction or offset,
all real estate and ad valorem taxes, general and special assessments, and all
other taxes, impositions and assessments of every kind and description, assessed
or imposed upon the Premises or improvements located thereon, or on the
leasehold estate, including without limitation any assessment payable in
connection with any assessment district, which may be levied or assessed by any
lawful authority against the Premises (“Real Estate Taxes”), to the full extent
of installments becoming due during the Term (regardless of whether such Real
Estate Taxes were assessed or became a lien during, prior or subsequent to the
calendar year of payment). LESSOR hereby represents that all Real Estate Taxes
have been paid in full to the Lease Commencement Date. Any Real Estate Taxes
relating to a tax period a part of which is not included within the Term shall
be prorated so that TENANT shall only pay that portion thereof which relates to
the tax period falling within the Term. Any Real Estate Taxes paid by LESSOR
relating to a tax period a part of which applies to the period after the
Effective Date shall be prorated so that TENANT shall reimburse LESSOR for that
portion thereof which relates to the tax period after the Effective Date.

 

Lease Agreement

Page 5 of 23

 

   

 

Any communications or bills received by LESSOR regarding taxes which are
applicable to the Premises shall be promptly furnished to TENANT for review, and
LESSOR shall cooperate in any attempts by TENANT to have such communications or
bills issued directly to TENANT. Prior to the date on which the Real Estate
Taxes are due and payable to the taxing authorities, TENANT shall furnish LESSOR
with reasonable evidence of TENANT’s timely payment of any Real Estate Taxes.

 

Provided TENANT has timely paid all assessments of Real Estate Taxes when due,
TENANT, acting in a commercially reasonable manner and with LESSOR’S approval
which will not be unreasonably withheld, shall have the right to timely
challenge any basis for the calculation of the Real Estate Taxes or any portion
thereof. TENANT agrees to indemnify and hold LESSOR free and harmless from and
against any and all damages, losses, claims or liabilities which LESSOR may
suffer, as a result of any tax challenge by TENANT including, but not limited
to, any interest or penalties which may be assessed by any real estate taxing
authority. LESSOR agrees to cooperate with TENANT in any such challenge. In the
event that LESSOR shall contest the Real Estate Taxes or any portion thereof
without the consent of TENANT, TENANT shall not be responsible for any of
LESSOR’s costs or attorney fees incurred by reason thereof.

 

TENANT shall be obligated to timely pay all Real Estate Taxes throughout the
Term. If TENANT fails to pay the Real Estate Taxes or any part thereof, LESSOR
shall have the right but not the obligation to pay the same and charge TENANT
for such payment, as well as an administrative fee of $250 as part of the next
installment of Base Rent due.

 

LESSOR shall be responsible for the payment of any transaction, privilege,
rental or similar tax thereon unless such tax is related to TENANT or TENANT’S
use of the Premises.

 

TENANT shall pay, prior to delinquency, all taxes, assessments, charges and
impositions assessed against, or related to, all personal property, equipment,
inventory and trade fixtures assessed to TENANT and/or the Premises.

 

SECTION 3.03. OPERATING EXPENSES.

 

Beginning on the Effective Date and continuing during the remainder of the Term,
TENANT shall pay all Operating Expenses directly to the vendors and other
providers thereof.

 

SECTION 3.04. TRIPLE NET LEASE.

 

Except for the Exclusions and as may otherwise be expressly provided in this
Lease, all Base Rent shall be absolutely net to LESSOR so that this Lease shall
yield net to LESSOR the Base Rent to be paid each month during the Term of this
Lease. Accordingly, and except as may otherwise be provided herein or expressly
excluded from being an Operating Expense, all costs, expenses and obligations of
every kind or nature whatsoever relating to the Premises that may arise or
become due during the Term (the Operating Expenses, costs of repairs and
necessary replacements, insurance costs and Real Estate Taxes, etc., except as
may otherwise be expressly provided in this Lease) shall be paid by TENANT. In
the event TENANT fails to pay, perform or discharge any imposition, insurance
premium, utility charge, maintenance, repair or replacement expense which it is
obligated to pay or discharge, LESSOR may, but shall not be obligated to, pay,
perform and/or discharge the same, and in that event TENANT shall reimburse
LESSOR for such amount, plus an administrative charge of $250, as Additional
Rent, within thirty (30) days after invoice, and TENANT hereby agrees to
indemnify, defend and hold LESSOR harmless for, from and against such costs,
fees, charges, expenses, reimbursements and obligations referred to above.
Nothing herein contained, however, shall be deemed to require TENANT to pay or
discharge any liens or mortgages of any character whatsoever which may exist or
hereafter be placed upon the Premises by an affirmative act or omission of
LESSOR.

 

Lease Agreement

Page 6 of 23

 

   

 

SECTION 3.05. SECURITY DEPOSIT.

 

No security deposit is required under the terms of this Lease.

 

ARTICLE IV

LESSOR IMPROVEMENT WORK; REMODELING;

TELECOMMUNICATIONS.

 

SECTION 4.01. IMPROVEMENT WORK; REMODELING

 

LESSOR hereby agrees to provide TENANT with an improvement allowance of up to
four hundred thousand and 00/100 ($400,000.00) dollars (“Improvement Allowance”)
to improve the exterior and interior of the Leased Premises, including the
painting of the exterior of the building and necessary parking lot repairs.
TENANT shall pay all costs incurred in excess of the Improvement Allowance
(“Excess Costs”).

 

LESSOR and TENANT shall jointly be responsible for the improvement of the Leased
Premises and LESSOR shall be entitled to approve the space design and
construction plan for all improvements made (“Improvement Plans”). If LESSOR
fails to approve or deny the Improvement Plans or any variation thereof, within
five (5) business days from receipt thereof, the Improvement Plans shall be
deemed accepted, and approved by LESSOR. Upon approval of the Improvement Plans,
LESSOR and TENANT shall jointly commence the improvement of the Leased Premises.
Upon presentation of invoices in furtherance of the Improvement Plans, LESSOR
shall be obligated to promptly pay such invoices. Said Plans shall be attached
as Exhibit C.

 

SECTION 4.02. TELECOMMUNICATION EQUIPMENT.

 

Notwithstanding anything contained herein to the contrary, TENANT shall have the
right to install on the Building, a satellite or other communication or
telecommunication dish and related equipment (collectively, “Equipment”) at
TENANT’s sole cost and expense. The location, appearance and installation of the
Equipment and contract between TENANT and its telecommunication provider shall
be subject to LESSOR’S prior written approval, such approval not be unreasonably
withheld, delayed or conditioned. All work required on the roof of the Building
shall be performed, at TENANT’S sole cost and risk, in a manner which will not
damage the roof or void or adversely affect any roof warranties or guaranties.
If required by LESSOR, TENANT, at its sole cost and expense, shall retain any
roofing contractor having a then existing warranty in effect on the roof to
perform such work (to the extent that it involves the roof), provided that the
cost of the same is comparable to similar bids received by TENANT for such work.
TENANT shall keep the roof of the Building free of all trash and waste materials
produced by TENANT or its agents or contractors. TENANT shall not lease the
telecommunication equipment. TENANT shall be responsible for the costs of
purchase, maintenance and repair of the Equipment, and any and all damage and
repairs to the roof directly resulting from the installation, removal, operation
and/or maintenance of the Equipment. During the Term the Equipment shall remain
the property of TENANT. LESSOR may have its representative present at the
installation, removal or any reinstallation of the Equipment.

 

ARTICLE V

JANITORIAL SERVICES

 

SECTION 5.01. JANITORIAL SERVICES.

 

LESSOR shall not furnish any janitorial or cleaning services to the Premises.
TENANT shall at TENANT’s sole cost and expense be responsible for any such
janitorial and cleaning services.

 

Lease Agreement

Page 7 of 23

 

   

 

ARTICLE VI

SIGNS

 

SECTION 6.01. SIGNS, AWNINGS AND CANOPIES BY TENANT; PARKING

 

TENANT shall not erect or install any signs, lettering or placards in or around
the Premises without the written consent of LESSOR, which consent shall not be
unreasonably withheld, delayed or conditioned. LESSOR agrees that TENANT may
erect the maximum amount of signage allowable by local code and any other laws,
sign ordinances or private restrictions which govern the Premises, subject to
LESSOR’s consent which shall not be unreasonably withheld. TENANT shall at its
own risk and expense, (i) erect all its approved signage, (ii) observe all
applicable federal, state, county, or city ordinances, laws or regulations or
any applicable private restrictions, (iii) agree to maintain and repair all
exterior, pylon and interior window signage, including but not limited to
mechanical and electrical parts, in a good state of repair and (iv) save LESSOR
harmless from any cost, loss or damage as a result of the erection, maintenance,
existence or removal of its signage by TENANT.

 

TENANT will remove all signage at the expiration or termination of this Lease
including but not limited to its store sign, name, trademark, and insignia from
any exterior signage referenced above but not the supporting sign structures
upon vacating the Premises and will repair any damage to the Premises caused by
the installation, erection, maintenance, or removal of such signage. TENANT
shall be entitled to the exclusive use of the monument sign presently on the
Premises, provided, however, TENANT, at no cost to LESSOR, shall be solely
responsible for its installation on the monument sign in accordance with plans
and specifications approved or to be approved in advance by LESSOR (and if to be
approved, notwithstanding anything contained herein to the contrary, such
approval shall not be unreasonably withheld, delayed or conditioned) and in
compliance with all applicable federal, state and local sign codes, ordinances,
rules and regulations.

 

With regard to any exterior signage, and if TENANT places any exterior awnings,
canopies or display modules on the Premises, TENANT is responsible for obtaining
LESSOR’S approval which shall not be unreasonably withheld, delayed or
conditioned and, if required, any municipal or state approval or private
approvals. LESSOR shall cooperate, at no cost to LESSOR with TENANT using
commercially reasonable efforts to obtain any necessary approvals or permits for
any signage or for the above referenced structures which may be proposed by
TENANT.

 

TENANT shall have the exclusive use of all the parking areas serving the
Building and located on the Premises. TENANT, working with LESSOR and the
appropriate authorities, shall be solely responsible for assuring that the
available parking is adequate for TENANT’s use. All existing parking spaces
located on the Premises are for the exclusive use of TENANT.

 

ARTICLE VII. MAINTENANCE OF PREMISES

 

SECTION 7.01. MAINTENANCE.

 

LESSOR shall maintain in good condition and repair the foundation, structural
walls, roof of the Building, and water and sewer lines from the meter to the
street, provided, however, that LESSOR shall not be responsible to maintain,
repair or replace any portion of the foundation, structural walls or roof that
is damaged by TENANT, its agents, employees, contractors, subcontractors or
invitees, notwithstanding LESSOR’S consent to any improvements which may result
in such damage. Any such damage occasioned through the act or omission of LESSOR
or its agents, employees, contractors, subcontractors or invitees shall be
promptly repaired by LESSOR at LESSOR’S sole cost and expense.

 

LESSOR shall be responsible for performance of the HVAC system serving the
Premises for a period of one (1) year from the Rent Commencement Date, which
includes any repairs and/or replacement of the HVAC system. Then, TENANT shall
be responsible for any repairs and/or replacement of the HVAC system, including,
providing regular servicing of the HVAC system at least one time per year by a
licensed HVAC inspector/contractor. Should the TENANT be required to replace any
unit of the HVAC system, TENANT shall have the option to either pay for any
replacement on its own, or, the LESEE shall provide notice to the LESSOR that
TENANT wishes for LESSOR to pay for said replacement. Should LESSOR pay for said
replacement, TENANT shall be required to reimburse the LESSOR for the total cost
of said replacement in equal monthly installments for the remainder of the then
current Term of the Lease.

 

Lease Agreement

Page 8 of 23

 

   

 

If LESSOR does not commence any required repair within fifteen (15) Business
Days after receipt of written notice of the need for the same from TENANT,
TENANT may, but shall not be obligated to, make such reasonable repairs and,
notwithstanding anything set forth herein to the contrary, charge LESSOR for all
costs and expenses actually incurred by TENANT in completing such repairs by
taking a credit against future payments of Rent.

 

Except as otherwise provided herein or for damage caused by the intentional act
or omission or gross negligence of LESSOR, and its agents, TENANT shall perform
all other maintenance and repairs needed to keep the Building and Premises in
good order, condition and repair, and shall at all times operate, maintain,
repair, and keep the Premises and the Building, including, but not limited to,
the exterior of the Building, the parking lot, the sidewalks, the drive aisles,
lawns and landscaping, signage, and all mechanical systems, electrical systems,
plumbing systems, windows, window frames and moldings, glass, doors, door
openers, fixtures, floor covering, equipment and appurtenances thereto and all
parts of the Premises and Building in good order, condition and repair, and
clean, orderly, sanitary and safe. TENANT shall commence required repairs as
soon as reasonably practicable. If TENANT does not commence any required repair
within seven (7) Business Days after receipt of written notice of the same from
LESSOR, LESSOR may, but shall not be obligated to, make such reasonable repairs
and, notwithstanding anything set forth herein to the contrary, charge TENANT
for all reasonable costs and expenses actually incurred by LESSOR in completing
such repairs, plus an administrative charge of $250.

 

Where replacement of mechanical systems, equipment, fixtures and appurtenances
thereto are required hereunder, the same shall be replaced with mechanical
systems, equipment, fixtures, and appurtenances of the same quality, and all
damage done in or by such replacement shall be repaired.

 

TENANT shall give prompt, written notice of any accident, casualty, damage or
other similar occurrence in or to the Premises or the Building of which TENANT
has knowledge.

 

TENANT shall be responsible for all repairs or replacements to the Premises and
Building occasioned by the negligence or willful act of TENANT, its agents,
employees, invitees, or licensees.

 

TENANT shall not to make any punctures or holes in the roof without prior
written approval from LESSOR. TENANT shall not erect any structures for storage
or any aerial or use the roof for any purpose without the written consent of
LESSOR. TENANT agrees that no equipment, cranes, piping or any other item is
permitted to be hanging from or be attached to any steel joists or metal deck,
supported on steel beams or masonry bearing walls without prior written approval
from LESSOR and LESSOR’s designated structural engineer.

 

SECTION 7.02. SURRENDER OF PREMISES.

 

At the expiration of this Lease including any extension thereto, TENANT shall
surrender the Premises in good condition, reasonable wear and tear and damage by
casualty excepted and deliver all keys for any combination locks, safes and
vaults if any, in the Premises, to LESSOR at LESSOR’S address. “Reasonable wear
and tear” shall not include any damage or deterioration that would have been
prevented by good maintenance practice on the part of TENANT as may be required
herein. TENANT shall repair any damage occasioned by the installation,
maintenance or removal of trade fixtures, TENANT-owned alterations and/or
utility installations, furnishings, and equipment.

 

Lease Agreement

Page 9 of 23

 

   

 

All costs and expenses incurred by LESSOR in connection with repairing or
restoring the Premises and Building to the condition called for herein together
with the costs, if any, of removing from the Premises or Building any property
of TENANT left therein, together with liquidated damages in an amount equal to
the amount of the Base Rent plus all other charges which would have been payable
by TENANT under this Lease if the Term had been extended for the period of time
reasonably required for LESSOR to repair or restore the Premises and Building to
the condition called for herein, shall be invoiced to TENANT and shall be
payable by TENANT as additional rent within thirty (30) days after delivery of
an invoice for same.

 

ARTICLE VIII INSURANCE AND INDEMNITY

 

SECTION 8.01. LIABILITY INSURANCE.

 

TENANT agrees to carry at its own expense, throughout the Term of this Lease,
public liability insurance covering the Premises from companies and in a form or
forms reasonably satisfactory to LESSOR with a Minimum Commercial General
Liability Limits of $1,000,000 Each Occurrence, $2,000,000 General Aggregate,
$2,000,000 Products/Completed Operations and $500,000 for property damage as a
result of each occurrence and to deposit said policies or certificates thereof
with LESSOR prior to the date of possession by TENANT..

 

All policies of insurance required to be maintained by TENANT under this Article
shall name LESSOR and any other parties in interest designated by LESSOR and
LESSORS’s mortgagee as additional insured as their respective interests may
appear, and shall contain a provision that the insurer will not cancel, change
or fail to renew the insurance without giving LESSOR at least thirty (30) days
prior written notice. All such policies of insurance shall be issued by
companies licensed in the State of Michigan and rated by Best’s Insurance
Reports, or any successor publication of comparable standing, and carrying a
rating of at least “A” or the then equivalent rating. TENANT shall furnish to
LESSOR such evidence as TENANT may require that the insurance referred to in
this section is in full force and effect and that the premiums therefore have
been paid.

 

In the event that LESSOR learns that TENANT has failed to acquire such insurance
as mandated by this Lease or that such insurance has lapsed, LESSOR may at its
own discretion acquire and purchase the necessary insurance and charge TENANT
therefore, as well as an administrative fee of $250 and any such charge shall be
additional rent. Such action by LESSOR would not in any way constitute a waiver
of any rights granted herein as LESSOR would expressly retain and reserve any
and all rights pursuant to this Lease.

 

SECTION 8.02. FIRE, LIABILITY & EXTENDED COVERAGE INSURANCE.

 

LESSOR shall maintain fire, liability and extended coverage including but not
limited to building ordinance coverage or any other insurance coverage deemed
necessary by LESSOR or LESSOR’s lender throughout the Term of this Lease in an
amount equal to at least full replacement value (exclusive of foundation and
excavation costs) of the Premises and/or Building , LESSOR may adjust \the full
replacement value of the Building and other improvements as LESSOR deems
necessary and make changes in coverage accordingly. All policies of insurance
required to be maintained by LESSOR under this Article shall name TENANT as an
additional insured, and shall contain a provision that the insurer will not
cancel, change or fail to renew the insurance without giving TENANT at least
thirty (30) days prior written notice. TENANT shall furnish to LESSOR such
evidence as TENANT may require that the insurance referred to in this section is
in full force and effect and that the premiums therefore have been paid. TENANT
shall pay the cost of all insurance coverage paid by LESSOR as an Operating
Expense. TENANT shall, at its own expense, comply with all the requirements
including the installation of fire extinguishers or automatic dry chemical
extinguishing system, of the insurance underwriters and any governmental
authority having jurisdiction there over, necessary for the maintenance of
reasonable fire and extended coverage insurance for the Premises.

 

Lease Agreement

Page 10 of 23

 

   

 

TENANT shall, during the Term hereof, keep in full force and effect, at its sole
cost and expense, twelve-month business interruption insurance and all risk
property insurance, insuring against fire and extended coverage insurance
covering the full replacement value of TENANT’S personal property (and the
property of its customers, if applicable), fixtures, equipment, improvements and
alterations located on the Premises. The proceeds from any such policy shall be
used by TENANT solely for the replacement of personal property or fixtures or
the restoration of TENANT’S improvements or alterations. All personal property
of any kind, nature or description whatsoever, kept, stored or maintained upon
or in the Premises shall be kept, stored or maintained at the sole risk and
responsibility of TENANT exclusively, and TENANT further acknowledges and agrees
that LESSOR shall not be responsible or liable to TENANT for any loss or damage
resulting to TENANT or its property from burst, stopped or leaking water, gas or
sewer pipes, or for any damage or loss of property within the Premises. TENANT
hereby releases and discharges LESSOR and its members, officers, shareholders,
partners, agents, employees, and representatives from any liability whatsoever
arising from the loss, damage, or injury to TENANT’s property or to the property
of others in or on or about the Premises from any cause whatsoever, including
fire or other casualty.

 

SECTION 8.03. SUBROGATION.

 

LESSOR and TENANT and all parties claiming under them, mutually release and
discharge each other from all claims and liabilities arising from or caused by
any casualty or hazard covered or required hereunder to be covered in whole or
in part by insurance on the Premises or in connection with the Building of which
the Premises is a part or activities conducted on the Premises, to the extent
permitted by Michigan law.

 

SECTION 8.04. INDEMNIFICATION OF LESSOR.

 

TENANT will indemnify LESSOR and save LESSOR harmless from and against any and
all claims, demands, actions, damages, liability and expense (including
reasonable attorney’s fees and costs of investigation with respect to any claim,
demand or action) in connection with loss of life, personal injury and/or damage
to property arising from the act(s) or omission(s) of TENANT, its agents,
customers, invitees, contractors, employees, servants, TENANTs or
concessionaires. This indemnification shall not apply to damages resulting
solely from the gross negligence of LESSOR, unless covered by insurance required
to be carried by TENANT. In case LESSOR shall, without fault on its part, be
made a party to any litigation commenced by or against TENANT, then TENANT shall
protect and hold LESSOR harmless and shall pay all costs, expenses and
reasonable attorney’s fees incurred or paid by LESSOR in connection with such
litigation.

 

All property of TENANT kept in the Premises shall be so kept at TENANT’s risk
only and TENANT shall save LESSOR harmless from claims arising out of damage to
same except where caused by the LESSOR’s negligence or willful misconduct.
TENANT shall also maintain Workers’ Compensation insurance in accordance with
the laws of the State of Michigan.

 

SECTION 8.05. INDEMNIFICATION OF TENANT.

 

LESSOR will indemnify TENANT and save TENANT harmless from and against any and
all claims, demands, actions, damages, liability and expense (including
reasonable attorney’s fees and costs of investigation with respect to any claim,
demand or action) in connection with loss of life, personal injury and/or damage
to property arising from the act(s) or omission(s) of LESSOR, its agents,
contractors, employees, servants, TENANTs or concessionaires. This
indemnification shall not apply to damages resulting solely from the gross
negligence of TENANT, unless covered by insurance required to be carried by
LESSOR. In case TENANT shall, without fault on its part, be made a party to any
litigation commenced by or against LESSOR, then LESSOR shall protect and hold
TENANT harmless and shall pay all costs, expenses and reasonable attorney’s fees
incurred or paid by TENANT in connection with such litigation.

 

Lease Agreement

Page 11 of 23

 

   

 

ARTICLE IX

UTILITIES

 

SECTION 9.01. UTILITIES PROVIDED.

 

LESSOR hereby represents that the Premises are served by electricity, heat/gas,
telephone service, high speed internet access, public water and public sewer (to
the Building), all which are separately metered. TENANT shall pay all charges
for such utilities directly to the applicable utility company/provider,
commencing on the Effective Date. TENANT shall be solely responsible for the
prompt payment, as and when the same may become due and payable, of all charges
for water, sewer, electricity, gas, telephone and any other utility used or
consumed at the Premises.

 

ARTICLE X

ASSIGNMENT AND SUBLETTING

 

SECTION 10.01. CONDITION FOR ASSIGNMENT AND SUBLETTING.

 

Except for an assignment or subletting to an affiliate of TENANT, TENANT will
not sell, assign, mortgage, sublet or pledge this Lease, or, any part thereof,
or allow the same to be assigned by operation of law or otherwise, or in any way
transfer this Lease or any interest therein, nor sublet all or any part of the
Premises, without first obtaining the written approval of LESSOR, which approval
shall not be unreasonably withheld, delayed or conditioned. The term “affiliate”
as used above shall mean the parent company of TENANT, any subsidiary of TENANT
or its parent company, or any other entity which controls, is controlled by or
is under common control with TENANT and the term “control” shall mean the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of an entity, whether through the ownership of
voting securities, by contract or otherwise. Although LESSOR’s consent shall not
be required for an assignment or subletting to an affiliate of TENANT, TENANT
shall give LESSOR prompt written notice of any such assignment or subletting and
for all other assignments or sublettings, together with a fully executed copy of
the assignment or sublease, the assumption of this Lease by the assignee and/or
the acceptance of the sublease by the subtenant, as the case may be. The
approval by LESSOR to any assignment or subletting shall not constitute a waiver
of the necessity for such consent to any subsequent assignment, mortgaging,
pledging or subletting nor shall such approval be deemed to release or otherwise
discharge TENANT from the obligations of TENANT to perform under this Lease
unless otherwise agreed in writing.

 

In the event of any assignment, transfer (including transfers by operation of
law or otherwise), hypothecation, mortgage or subletting without such written
consent, in addition to any other right or remedy LESSOR may have under the
provision of this Lease, LESSOR shall have the right to terminate this Lease
and/or re-enter and repossess the Premises but LESSOR’S rights to damages shall
survive and TENANT shall not be released from any of its obligations under this
Lease. Notwithstanding anything herein to the contrary, LESSOR’S consent to any
assignment, subletting or other transfer of this Lease shall in no way
constitute a novation or release of TENANT. Notwithstanding any assignment or
subletting, TENANT shall continue to remain liable for all obligations under the
Lease Agreement. Any request to sell, assign, mortgage, pledge, or in any manner
transfer this Lease or sublet the Premises or any portion of the Premises shall
be accompanied by a payment of two thousand dollars ($2,000) which shall be used
by LESSOR to cover all associated costs, including attorney fees.

 

Except as provided in Section 2.05, LESSOR’S right to assign this Lease is and
shall remain unqualified. On any transfer of LESSORS interest in the Premises
made in compliance with Section 2.05 in which the purchaser assumes all
obligations under this Lease, LESSOR shall be free of all obligations of LESSOR
under this Lease and shall not be subject to any liability resulting from any
act or omission or event occurring after the conveyance. TENANT agrees to
recognize such transferee as LESSOR, and TENANT further agrees, at LESSOR’S
request, to execute and deliver such documents and estoppel letters as LESSOR
may request to assist in that transfer.

 

Lease Agreement

Page 12 of 23

 

   

 

ARTICLE XI

SUBORDINATION AND ATTORNMENT; ESTOPPEL CERTIFICATES

 

SECTION 11.01. SUBORDINATION AND ATTORNMENT.

 

This Lease is subject and subordinate at all times to the lien of any mortgage
which may now or hereafter affect the Premises, and to all renewals,
modifications, amendments, consolidations, replacements and extensions thereof.
TENANT shall execute and deliver any instrument which may be reasonably required
by LESSOR in confirmation of such subordination promptly upon LESSOR’S request.
LESSOR, however, shall cause the holder of any mortgage to deliver to TENANT for
execution by TENANT and the holder of such mortgage, a subordination
non-disturbance and attornment agreement in the standard form used by the
holder, with such reasonable revisions thereof as may be requested by TENANT and
agreed upon the holder, generally providing, that if, by dispossess,
foreclosure, or otherwise the holder, or any successor in interest, comes into
possession of the Premises, becomes the owner of the Premises, or takes over the
rights of LESSOR in the Premises, it will not disturb the possession, use or
enjoyment of the Premises by TENANT, its successors or assigns, or disaffirm
this Lease or TENANT’s rights or estate hereunder, so long as all of TENANT’s
obligations are fully performed in accordance with the terms of this Lease.

 

SECTION 11.02. ESTOPPEL CERTIFICATES

 

Within ten (10) Business Days following written request from time to time,
TENANT shall execute and deliver to LESSOR or its holder of any mortgage, or
prospective holder, a sworn statement certifying: (a) the date of commencement
of this Lease; (b) the fact that this Lease is unmodified and in full force and
effect (or, if there have been modifications to this Lease, that this Lease is
in full force and effect, as modified, and stating the date and nature of such
modifications); (c) the date to which the Rent and other sums payable under this
Lease have been paid; (d) the fact that there are no current defaults under this
Lease by either LESSOR or TENANT except as specified in such statement; and (e)
such other factual matters as may be requested. LESSOR and TENANT intend that
any statement delivered pursuant to this Section 11.02 may be relied upon by any
mortgagee, beneficiary or purchaser, and TENANT shall be liable for all loss,
cost or expense resulting from the failure of any sale or funding of any loan
caused by any material misstatement contained in such estoppel certificate.

 

ARTICLE XII

DESTRUCTION OF THE PREMISES

 

SECTION 12.01. TOTAL OR PARTIAL DESTRUCTION.

 

If the Premises are hereinafter damaged or destroyed or rendered unleasable for
their accustomed use or the Permitted Use, by fire or other casualty under the
coverage which LESSOR is obligated to carry under the terms of this Lease,
LESSOR shall promptly repair same to substantially the condition which they were
in as of the Rent Commencement Date, from the insurance proceeds it may receive
(exclusive of TENANT’S Work and other improvements, alterations, equipment and
trade fixtures, stock in trade, fixtures, furniture, furnishings, carpeting,
floor coverings, wall coverings, drapes, equipment, as well as all other items
required to be insured by TENANT ), and from the date of such casualty until the
Premises are so repaired and restored, the Rent payable hereunder shall abate in
such proportion as the part of said Premises thus destroyed or rendered unusable
bears to the total Premises; and PROVIDED FURTHER, that (a) if the Premises be
damaged, destroyed, or rendered unleasable for their accustomed uses or the
Permitted Use by fire or other casualty to the extent of more than fifty percent
(50%) of the cost to replace the Premises during the last two (2) years of the
original term of this Lease or its renewals or extensions, then either LESSOR or
TENANT shall have the right to terminate this Lease effective as of the date of
such casualty by giving to the other, within thirty (30) Business Days after the
happening of such casualty, written notice of such termination, and (b) in the
event the holder of any existing mortgage requires that any insurance proceeds
be applied to any indebtedness secured by the mortgage or deed of trust covering
the Premises, LESSOR shall have the right to terminate this Lease by delivering
written notice of termination to TENANT. If any such notice is given, this Lease
shall terminate effective thirty (30) days after such notice, TENANT shall
thereupon use all reasonable efforts to vacate and remove its property from the
Premises, and LESSOR shall repay to TENANT any Rent theretofore paid in advance
which was not earned at the effective date of such termination. This Lease sets
forth the terms and conditions upon which this Lease may terminate in the event
of any damage or destruction. Accordingly, except as expressly provided herein,
LESSOR and TENANT each hereby waives any and all provisions of applicable law
that provide alternative rights for the parties in the event of damage or
destruction

 

Lease Agreement

Page 13 of 23

 

   

 

ARTICLE XIII

CONDEMNATION

 

SECTION 13.01. TOTAL CONDEMNATION.

 

If any part of the Premises is taken under the power of condemnation or eminent
domain, this Lease shall cease as to the part taken from the day that the actual
possession of that part shall be taken by the expropriating authority. Rent
shall be paid up to that day, and from that day the Rent shall be reduced in
proportion to the portion of the Premises taken. If 25% or more of the Building
is taken or a substantial portion of the Premises so that it is no longer
suitable for TENANT’s use, LESSOR or TENANT shall give the other notice and
TENANT and LESSOR each shall have the option to cancel this Lease, to be
exercised by written notice to the other within thirty (30) days after receipt
of notice given under this Section. The terms “condemnation” or “eminent domain”
shall include conveyances and grants made in anticipation or in lieu of such
proceedings.

 

All compensation awarded for any taking under the power of eminent domain,
whether for the whole or a part of the Premises shall be the property of LESSOR,
whether such damages are awarded as compensation for loss of value of the
leasehold or fee of the Premises or otherwise; and TENANT assigns to LESSOR all
of its right to such compensation; provided, however, nothing herein contained
shall be construed to preclude TENANT from prosecuting any direct claim against
the condemning authority, but not against LESSOR, for the value of, or the
damages to or for the cost of removal of, TENANT’s trade fixtures and other
personal property which, under the terms of the Lease, would remain TENANT’s
property upon the expiration of the Term as may be recoverable by TENANT in
TENANT’s own right; so long as no such claim shall diminish or otherwise affect
LESSOR’s award.

 

SECTION 13.02. PARTIAL CONDEMNATION.

 

If a material part of the Premises or any part of the Building shall be so taken
or condemned by any competent authority, but the remainder of the Premises and
Building is leasable and substantially suitable for TENANT’s use, the Rent shall
proportionately abate as to the part so taken.

 

SECTION 13.03. DAMAGES.

 

The termination of the Lease or the apportionment of Rent hereunder shall be
without prejudice to the rights of either LESSOR or TENANT to recover
compensation according to their respective interests from the condemning
authority for any loss or damage caused by such condemnation. Neither LESSOR nor
TENANT shall have any rights in or to any award made to the other by the
condemning authority.

 

Lease Agreement

Page 14 of 23

 

   

 

ARTICLE XIV

TENANT’S DEFAULT

 

SECTION 14.01. NATURE OF DEFAULT.

 

LESSOR may, at its option, terminate this Lease, or terminate TENANT’s right to
possession of the Premises without terminating this Lease, or exercise any and
all other rights and remedies available under this Lease or at law or in equity,
if (i) any default by TENANT continues more than ten (10) days after written
notice to TENANT in the case of non-payment of Rent, or (ii) in any other case
if TENANT does not cure such default within thirty (30) days after written
notice thereof (it being agreed that a default, other than the failure to pay
money, which is of such a character that rectification thereof reasonably
requires longer than said thirty (30) day period, shall be deemed cured within
such period if TENANT commences the rectification thereof within said thirty
(30) day period and thereafter proceeds with reasonable diligence and in good
faith to remedy such default), or (iii) if a petition under any bankruptcy or
insolvency law is filed against TENANT and TENANT, as the case may be, does not
proceed with reasonable diligence and in good faith cause such proceeding to be
dismissed, terminated, vacated or set aside within sixty (60) days thereafter,
or (iv) if a petition under any bankruptcy or insolvency law is filed by TENANT,
or (v) if TENANT does, or permits to be done, any act which creates a mechanics
lien against the Premises which is not discharged or bonded within twenty (20)
days of filing, or (vi) if TENANT abandons the Premises.

 

Upon such termination of this Lease or TENANT’s right to possession, LESSOR may
re-enter the Premises only with process of law and accordingly, if authorized by
the appropriate court order, remove all persons therefrom, and LESSOR shall
account for any inventory, fixtures and chattels upon such entry. Any and all
property which may be removed from the Premises by LESSOR pursuant to the
authority of this Lease or of law, to which TENANT is or may be entitled, may be
handled, removed and/or stored, as the case may be, by or at the direction of
LESSOR using commercially reasonable methods, but at the risk, cost and expense
of TENANT. TENANT shall pay to LESSOR, upon demand, any and all reasonable
expenses incurred in such removal and all storage charges against such property
so long as the same shall be in LESSOR’s possession or under LESSOR’s control.
Any such property of TENANT not retaken by TENANT from storage within ninety
(90) days after removal from the Premises shall, at LESSOR’s option, be deemed
conveyed by TENANT to LESSOR under this Lease as by a bill of sale without
further payment or credit by LESSOR to TENANT.

 

Upon any termination of this Lease, LESSOR shall be entitled to recover as
damages: (a) all outstanding installments of Rent, including any amounts treated
as Additional Rent under this Lease, and other sums due and payable by TENANT,
(b) the value of the time and expense necessary to obtain a replacement tenant
or tenants, and the estimated expenses relating to recovery of the Building and
the Premises, preparation for reletting and for reletting itself; (c) the cost
of performing any other covenants which would have otherwise been performed by
TENANT; and (d) reasonable attorneys’ fees and brokers’ commissions.

 

If, on account of any breach or default by TENANT in TENANT’s obligations under
the terms and conditions of this Lease, it shall become necessary or appropriate
for LESSOR to employ or consult with an attorney or collection agency concerning
or to enforce or defend any of LESSOR’s rights or remedies arising under this
Lease or to collect any sums due from TENANT, TENANT agrees to pay all costs and
fees so incurred by LESSOR, including, without limitation, sheriff’s fees, court
cost and reasonable attorneys’ fees and costs regardless if any action is filed.

 

Pursuit of any of the foregoing remedies shall not preclude pursuit of any of
the other remedies provided in this Lease or except for self-help, any other
remedies provided by law (all such remedies being cumulative), nor shall pursuit
of any remedy provided in this Lease constitute a forfeiture or waiver of any
Rent due to LESSOR under this Lease or of any damages accruing to LESSOR by
reason of the violation of any of the terms, provisions and covenants contained
in this Lease.

 

Lease Agreement

Page 15 of 23

 

   

 

No act or thing done by LESSOR or its agents during the Term shall be deemed a
termination of this Lease or an acceptance of the surrender of the Premises, and
no agreement to terminate this Lease or accept a surrender of said Premises
shall be valid, unless in writing signed by LESSOR. LESSOR’s acceptance of the
payment of rental or other payments after the occurrence of a default shall not
be construed as a waiver of such default, unless LESSOR so notifies TENANT in
writing. Forbearance by LESSOR in enforcing one or more of the remedies provided
in this Lease upon an Event of Default shall not be deemed or construed to
constitute a waiver of such default or of LESSOR’s right to enforce any such
remedies with respect to such default or any subsequent default.

 

The foregoing remedies of LESSOR shall not be exclusive, but shall be cumulative
and in addition to all rights and remedies now or hereafter provided or allowed
by any and all applicable laws.

 

SECTION 14.02. RIGHT TO RE-LET.

 

If LESSOR takes possession pursuant to legal proceedings, it may either
terminate this Lease, or without terminating this Lease, re-let the Premises or
any part thereof for such term or terms (which may extend beyond the Term
provided herein) and at such rentals and upon other terms and conditions as
LESSOR exercising reasonable business judgment may determine; upon each
reletting all rentals received by LESSOR therefrom shall be applied first to any
indebtedness other than Rent due hereunder from TENANT to LESSOR; second to pay
any reasonable costs and expenses of reletting, including reasonable broker’s
and reasonable attorney’s fees and reasonable costs of alteration and repairs;
third to Rent due hereunder. No re-entry or taking of possession of the Premises
by LESSOR shall be construed as an election to terminate this Lease unless a
written notice of such termination is given to TENANT by LESSOR. LESSOR shall
not make any alterations or repairs to re-let the Premises while TENANT is open
for business.

 

Until such time as LESSOR shall elect to terminate the Lease, TENANT shall pay
to LESSOR as the same may become due (a) monthly installments of Rent, including
any amounts treated as Additional Rent under this Lease and other sums reserved
in this Lease for the remaining Term, and (b) reasonable attorneys’ fees and
brokers’ commissions; and TENANT agrees that LESSOR may file suits from time to
time to recover any sums falling due hereunder as they become due. Any net
proceeds of reletting by LESSOR in excess of the amount then owed by TENANT to
LESSOR from time to time shall be credited against TENANT’s future obligations
under this Lease, after payment of the cost provided in the preceding paragraph.

 

ARTICLE XV

LESSOR’S DEFAULT

 

SECTION 15.01. NOTICE OF DEFAULT.

 

Except as otherwise provided herein, LESSOR shall in no event be charged with
default in any of its obligations hereunder unless and until LESSOR shall have
failed to perform such obligations within thirty (30) days, or such additional
time as is reasonably required to correct any material or physical default if
the default cannot be cured within said thirty (30) days after receipt of
written notice to LESSOR by TENANT, specifically describing such failure. If
LESSOR is in default of its obligations hereunder beyond the expiration of the
said notice and cure period, TENANT may, but shall not have the obligation to,
cure such default and charge LESSOR for the actual, reasonable, out-of-pocket
costs incurred and paid by TENANT to cure such default, which sums shall be
payable by LESSOR to TENANT within thirty (30) days after LESSOR receives a
written request from TENANT, together with paid invoices or other documentation
substantiating the amount of such costs. If a court determined that LESSOR is in
default and only if a money judgment has been issued against LESSOR, , TENANT,
notwithstanding anything contained herein to the contrary, in addition to any
other rights it may have as outlined herein or at law or equity, shall have the
right to offset such sums against the payment of future Rent under this Lease.
Nothing herein contained shall be deemed to limit TENANT’s rights to obtain
injunctive relief or specific performance or to avail itself of any other right
or remedy that may be awarded TENANT by law or under this Lease. Notwithstanding
anything contained herein, and judgment against LESSOR can only be satisfied out
of rents or other income from the Premises receivable by LESSOR. LESSOR shall
not be personally liable for any deficiency beyond its interests in the
Premises.

 

Lease Agreement

Page 16 of 23

 

   

 

The obligations of LESSOR and TENANT, respectively, under this Lease are
expressly agreed by the parties to be independent covenants. If LESSOR fails to
perform any obligation under this Lease required to be performed by LESSOR,
TENANT shall have no right to terminate this Lease, abatement or withholding of
Rent or any other charges or sums payable by TENANT under this Lease, or any
right of setoff, the payment of Rent and other charges hereunder being separate
and independent covenants.

 

ARTICLE XVI

ACCESS BY LESSOR

 

SECTION 16.01. RIGHT OF LESSOR.

 

LESSOR, its agents, and employees shall have the right to enter the Premises
from time to time at reasonable hours and upon reasonable written notice to
TENANT’s representative, to examine the Premises, show such to prospective
purchasers and other persons when allowed hereunder, and make such repairs,
alterations, improvements or additions as LESSOR deems commercially reasonable
and necessary and which are permitted under the terms of this Lease.
Notwithstanding the foregoing, under no conditions other than for emergencies,
shall LESSOR seek and obtain access to the Premises without notice unless TENANT
vacated the Premises or abandoned the Premises for more than five (5) Business
Days. Rent shall not abate while any such repairs, alterations, improvements, or
additions are being made. During the last six (6) months of the Term of this
Lease, LESSOR may exhibit the Premises to prospective TENANTs and maintain upon
the Premises reasonable signage as determined by LESSOR and LESSOR’S real estate
brokers. In addition, during any bona fide emergency, LESSOR or its agents, if
necessary, may enter the Premises forcibly without notice and liability therefor
and without in any manner affecting TENANT’s obligations under this Lease.
Nothing herein contained, however, shall be deemed to impose upon LESSOR any
obligation, responsibility, or liability whatsoever, for any care, maintenance
or repair except as otherwise herein expressly provided.

 

ARTICLE XVII

HOLDING OVER, SUCCESSORS

 

SECTION 17.01. HOLDING OVER.

 

At the expiration of this Lease, or its termination for other causes, TENANT
shall surrender possession of the Premises immediately. If TENANT fails to
vacate at the expiration or termination of this Lease, with or without LESSOR’s
prior written consent, TENANT shall pay LESSOR for each day of such holding
over, an amount equal to 125% of the Base Rent payable hereunder, plus all
Additional Rent payable hereunder. Any such possession after the expiration or
termination of this Lease with LESSOR’s consent shall be deemed to be a month to
month tenancy, which either party (LESSOR or TENANT) shall have the right to
terminate, but only after providing the other party prior written notice no less
than one month prior to termination. If TENANT remains in possession without
LESSOR’s consent, and such possession continues for more than one (1) month
after LESSOR gives TENANT notice that such damages may be incurred, then TENANT
shall also be liable to LESSOR for all damages sustained by LESSOR as a result
of such possession. All property that is not removed within five (5) days
following the surrender of the Premises shall at LESSOR’S option be deemed
abandoned by TENANT and shall become the property of LESSOR without compensation
to TENANT.

 

SECTION 17.02. SUCCESSORS AND ASSIGNS.

 

All rights and liabilities herein given or imposed upon the respective parties
hereto shall bind and inure to the several respective successors and assigns of
the parties.

 

Lease Agreement

Page 17 of 23

 

   

 

ARTICLE XVIII

MISCELLANEOUS

 

SECTION 18.01. WAIVER.

 

No waiver by LESSOR or TENANT of any breach of any term, covenant or condition
hereof, shall be deemed a waiver of the same or any subsequent breach of the
same or any other term, covenant, or condition. No covenant, term, or condition
of this Lease shall be deemed waived by LESSOR or TENANT unless waived in
writing and acknowledged with signature by both parties.

 

SECTION 18.02. NO REPRESENTATION.

 

There are no representations, covenants, warranties, promises, agreements,
conditions or undertakings, oral or written, between TENANT and LESSOR other
than herein set forth. Except as herein otherwise provided, no subsequent
alteration, amendment, change or addition to this Lease shall be binding upon
LESSOR or TENANT unless in writing and signed by them. LESSOR does not in any
way or for any purpose, become a partner, employer, principal, master, or joint
venturer of or with TENANT.

 

SECTION 18.03. ACTS BEYOND CONTROL.

 

If either party hereto shall be delayed or hindered in or prevented from the
performance of any act required hereunder by reason of strikes, lockouts, labor
troubles, inability to procure material, failure of power, restrictive
governmental laws or regulations, riots, natural disasters, insurrection, war or
other reasons of a like nature not the fault of the party delayed in performing
work or doing acts required under this Lease, the period for the performance of
any such act shall be extended for a period equal to the prevention, delay or
stoppage, except the obligations imposed with regard to Base Rent or any
additional rent or amounts owed by TENANT or LESSOR pursuant to this Lease .

 

SECTION 18.04. NOTICES.

 

All notices from TENANT to LESSOR required or permitted by any provision of this
Lease agreement shall be directed to LESSOR as follows:

 

Magic Research LLC

Attention: Managers – Miles Gatland, Tom Berman and Ronald Berman

750 Denison Court

Bloomfield Hills, Michigan 48302

Email: tjb@bermanlawpllc.com and a required copy to Miles Gatland at
mgatland@aol.com

 

All notices from LESSOR to TENANT required or permitted hereunder shall be
directed as follows:

 

Nano Magic LLC

Attention: Tom Berman, President and CEO

31601 Research Park Drive

Madison Heights, Michigan 48071

Email: tom@nanomagic.com and a required copy to Jeanne Rickert @
j.rickert@nanomagic.com

 

Any notice required or contemplated by this herein shall be deemed to have been
duly given if it is in writing, properly addressed and delivered personally or
mailed by registered or certified mail, postage prepaid addressed or by
electronic transmission to LESSOR or TENANT at the address and electronic
address set forth above in or such other address nominated by a Party in
writing.

 

Lease Agreement

Page 18 of 23

 

   

 

SECTION 18.05. INTERPRETATION.

 

The use herein of a single term shall include the plural, and the use of a
masculine, feminine or neuter gender shall include all others.

 

If any provision of this Lease or the application thereof to any party or
circumstance shall to any extent be invalid or unenforceable, the remainder of
this Lease, or application of such provision to parties or circumstances other
than those as to which it is invalid or unenforceable, shall not be affected
thereby and each remaining provision of this Lease shall be valid and
enforceable to the fullest extent permitted by law.

 

SECTION 18.06. RECORDING.

 

TENANT shall not record this Lease, any Short Form Lease or Memorandum of Lease
describing the Premises without the prior written consent of LESSOR. Any such
recordation of this Lease without LESSOR’S prior written consent shall be deemed
a default of this Lease. Recording fees shall be paid for such recording, by the
requesting party. After recording, a copy of same shall be supplied to each
party.

 

SECTION 18.07. INTENTIONALLY OMITTED.

 

SECTION 18.08. TIME OF THE ESSENCE.

 

Time shall be of the essence in the performance of the terms of this Lease.

 

SECTION 18.09. ATTORNEY’S FEES.

 

In the event of a breach of this Lease, the prevailing party to such action
shall be entitled to, in addition to any other damages it seeks, its costs,
expenses and reasonable attorney fees as permitted under Michigan law incurred
in enforcing the terms of this Lease.

 

SECTION 18.10 CHOICE OF LAW.

 

The law of Michigan shall govern the validity, interpretation, construction and
performance of this Agreement, and any litigation or arbitration proceedings
relating to this Agreement shall only be determined judicially or by arbitration
within the jurisdiction of the State of Michigan, solely and exclusively in the
state or federal courts located in the county in which the Premises is located.

 

SECTION 18.11 WAIVER OF JURY TRIAL.

 

The Parties hereto acknowledge that the right to trial by jury is a
constitutional right, but that this right may be waived. lessor and TENANT each
hereby knowingly, voluntarily and without coercion, waive all rights to a trial
by jury of all disputes arising OUT OF, UNDER THIS AGREEMENT or in ANY WAY
RELATED TO this Agreement or any other agreements between any of the parties,
WHETHER SUCH DISPUTE ARISES OUT OF ACTIONS WHICH TOOK PLACE PRIOR TO THE
EXECUTION OF THIS AGREEMENT, occurred DURING THE PERFORMANCE OF THIS AGREEMENT,
OR AFTER THIS AGREEMENT TERMINATED, inclusive of any CLAIMS UNDER THIS CONTRACT
OR actions sounding in tort, bad faith, fraud, or otherwise BASED UPON ANY
STATUTE. LESSOR AND TENANT ACKNOWLDGE AND AGREE THAT SUCH WAIVER OF JURY TRIAL
ENCOMPASSES ANY AND ALL REMEDIES THAT COULD BE SOUGHT BY LESSOR OR TENANT
HEREUNDER, INCLUSIVE OF ANY REMEDIES FOR PUNITIVE DAMAGES OR OTHER RELIEF
PROVIDED FOR BY CONTRACT, CASE LAW OR STATUTE.

 

Lease Agreement

Page 19 of 23

 

   

 

Any party may file an original counterpart or a copy of this section with any
court as written evidence of their consent to the waiver of their right to trial
by jury and the other agreements set FORTH IN this Agreement. This provision was
a material inducement for TENANT into entering into the LEASE.

 

THIS LEASE REDUCES TO WRITING the agreement of the parties made as of the day,
month and year first set forth hereinbefore. This Lease may be executed in any
number of counterparts, each of which when executed and delivered shall be an
original, but all such counterparts shall constitute one and the same
instrument. Facsimile and Portable Document Format (“PDF”) signatures shall be
binding on the parties hereto.

 

LESSOR:

 

MAGIC RESEARCH LLC

a Michigan limited liability company

 

By: /s/ Miles Gatland   Its: Manager   Print: Miles Gatland  

 

TENANT:

 

NANO MAGIC LLC

an Ohio limited liability company

 

By: /s/ Tom J. Berman   Its: CEO   Print: Tom J. Berman  

 

Lease Agreement

Page 20 of 23

 

   

 

EXHIBIT A

 

Lease Agreement

Page 21 of 23

 

   

 

EXHIBIT B

LAND – LEGAL DESCRIPTION

 

Real property in the City of Madison Heights, County of Oakland, State of
Michigan, described as follows:

 

Parcel 2N: Land in the City of Madison Heights, County of Oakland, State of
Michigan, described as: The South 37 feet of Lot 50, all of Lot 49 and that part
of Lot 48 described as beginning at the Southeast corner of said Lot 49, thence
North 19 degrees 26 minutes 54 seconds West 142.02 feet along said West line of
said Lot 48 to the Northwestern corner of said Lot 48; thence 14.09 feet along
the arc of a curve to the left (Radius 75.00 feet central angle 10 degrees 45
minutes 52 seconds chord bearing North 65 degrees 10 minutes 09 seconds East,
14.07 feet) along the North line of said Lot 48; thence South 30 degrees 12
minutes 47 seconds East 88.00 feet; thence South 00 degrees 12 minutes 47
seconds East 58.66 feet; thence South 62 degrees 49 minutes 53 seconds West
11.22 feet to the point of beginning. All of University Place Industrial Park
No. 2, as recorded in Liber 183, Pages 18 through 22 of Oakland County Records.

 

Easement Parcels: A Non-exclusive Mutual Benefit Easement Agreement and
Agreement to Participate in Maintenance and/or repair of said easement recorded
in Liber 9219, Page 525. Said easement is more particularly described as: Part
of the South 1/2 of Section 1, Town 1 North, Range 11 East, City of Madison
Heights, Oakland County, Michigan: A 20.00 foot wide easement for mutual access
being a part of Lot 48 of University Place Industrial Park No. 2, as recorded in
Liber 183, Pages 18 through 22 of the Oakland County Records whose centerline is
more particularly described as beginning at a point on the North line of said
Lot 48 distant 14.09 feet along the arc of a curve to the left (Radius 75.00
feet central angle 10 degrees 45 minutes 52 seconds, chord bearing North 65
degrees 10 minutes 09 seconds East, 14.07 feet) from the Northwest corner of
said Lot 48; thence South 30 degrees 12 minutes 47 seconds East, 88.00 feet;
thence South 00 degrees 12 minutes 47 seconds East, 58.66 feet to the point of
ending.

 

A non-exclusive Ingress/Egress Easement for the benefit of the owners and/or
TENANTs of Lot 49 as recorded in Liber 8837, Page 851, Oakland County Records,
and more particularly described as: A 20.00 foot wide easement for ingress and
egress described as part of Lot 50 of University Place Industrial Park No. 2, a
subdivision of part of the South 1/2 of Section 1, Town 1 North, Range 11 East,
City of Madison Heights, Oakland County, Michigan, as recorded in Liber 183,
Pages 18 through 22 of the Oakland County Records, being more particularly
described as beginning at a point on the West line of said Lot 50 distant North
00 degrees 48 minutes 29 seconds East, 37.00 feet from the Southwest corner of
said Lot 50; thence continuing along the West line of said Lot 50 North 00
degrees 48 minutes 29 seconds East, 20.00 feet; thence South 89 degrees 11
minutes 31 seconds East, 242.59 feet; thence North 71 degrees 25 minutes 42
seconds East, 46.50 feet to a point on the East line of said Lot 50; thence
20.06 feet along the arc of a curve to the left along the East line of said Lot
50 (Radius 75.00 feet, central angle 15 degrees 19 minutes 30 seconds chord
bearing South 18 degrees 08 minutes 06 seconds East, 20.00 feet), thence South
71 degrees 25 minutes 42 seconds West 49.76 feet; thence North 89 degrees 11
minutes 31 seconds West, 246.00 feet to the point of beginning.

 

A non-exclusive easement for water main for the benefit of the owners and/or
lessees of Lot 49 recorded in Liber 8837, Page 850, Oakland County Records: A 10
foot wide easement for water main described as a part of Lot 50 of University
Place Industrial Park No. 2, a subdivision of part of the South 1/2 of Section

 

1, Town 1 North, Range 11 East, City of Madison Heights, Oakland County,
Michigan as recorded in Liber183 of Plats, Pages 18 through 22 of the Oakland
County Records, being more particularly described as beginning at a point
distant North 00 degrees 48 minutes 29 seconds East, 37.00 feet along the West
line of said Lot 50 and South 89 degrees 11 minutes 31 seconds East, 267.05 feet
from the Southwest corner of said Lot 50; thence North 14 degrees 09 minutes 35
seconds East, 38.51 feet; thence 20.75 feet along the arc of a curve to the left
(Radius 85.00 feet, central angle 13 degrees 59 minutes 15 seconds, chord
bearing South 14 degrees 43 minutes 43 seconds East, 20.70 feet); thence South
14 degrees 09 minutes 35 seconds West, 18.02 feet; thence North 89 degrees 11
minutes 31 seconds West, 10.28 feet to the point of beginning.

 

Lease Agreement

Page 22 of 23

 

   

 

EXHIBIT C

IMPROVEMENTS

 

Lease Agreement

Page 23 of 23

 

 

